                                          Case 4:19-cv-00083-PJH Document 105 Filed 02/24/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JAYSON HUNTSMAN,
                                                                                         Case No. 19-cv-00083-PJH
                                  8                     Plaintiff,

                                  9               v.                                     ORDER RE ADMINISTRATIVE
                                                                                         MOTION TO SEAL
                                  10     SOUTHWEST AIRLINES CO.,
                                                                                         Re: Dkt. No. 99
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the court is defendant Southwest Airlines Co.’s renewed administrative

                                  15   motion to seal portions of its opposition to plaintiff’s motion for class certification and

                                  16   exhibits in support of the opposition. Dkt. 99.

                                  17            A party seeking to seal materials submitted with a motion that is “more than

                                  18   tangentially related to the merits of the case”—regardless whether that motion is

                                  19   “technically dispositive”—must demonstrate that there are compelling reasons to keep

                                  20   the documents under seal. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

                                  21   1101-02 (9th Cir. 2016). Class certification motions are more than tangentially related to

                                  22   the merits of the case. See A.B. v. Pac. Fertility Ctr., 441 F.Supp.3d 902, 906 (N.D. Cal.

                                  23   2020); Racies v. Quincy Bioscience, LLC, 2017 WL 6405612, at *2 (N.D. Cal. Dec. 15,

                                  24   2017).

                                  25            The materials at issue here do not all meet the compelling interest standard to

                                  26   warrant sealing.

                                  27            Opposition brief: The court GRANTS the request to file the redacted opposition

                                  28   brief, Dkt. 99-3.
                                          Case 4:19-cv-00083-PJH Document 105 Filed 02/24/21 Page 2 of 2




                                  1           Declaration of Brian D. Berry, Exhibit A: The court DENIES the request to seal the

                                  2    deposition transcript at Hunstman Dep. 208:2-25 and court GRANTS the request to seal

                                  3    the deposition transcript at Huntsman Dep. 302:15-303:25.

                                  4           Declaration of Brian D. Berry, Exhibit B: The court GRANTS the request to seal

                                  5    plaintiff’s W-2 tax forms (P00003-08) and DENIES the request to seal plaintiff’s “PCARS”

                                  6    military service record (P00009-15). The court DENIES the request to seal plaintiff’s

                                  7    Reserve Order from the Air Force (P000016-17), except that the parties may redact

                                  8    plaintiff’s retired pay grade following the equal sign (=) on P000016 because it may

                                  9    implicate financial information.

                                  10          Declaration of John Freed, Exhibit 1: The court DENIES the request to seal the

                                  11   document listing plaintiff’s “Active Duty Statuses” in 2017 and 2018 (SWA-HUNTSII

                                  12   009251).
Northern District of California
 United States District Court




                                  13          Declaration of John Freed, Exhibit 2: The court DENIES the request to seal the

                                  14   calendar with military service date information for Plaintiff in 2017 and 2018 (SWA-

                                  15   HUNTSII 009252).

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 24, 2021

                                  19                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  20                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
